Champlin, J.
Robbins was convicted for a violation of section 5, chap. 71, How. Stat.
The complaint alleged that he did not keep his saloon, a place where spirituous and intoxicating liquors were kept for sale, closed after the hour of 10 o’clock p. m., and did keep the same open, contrary to the section above named on July 29, 1887. The day named was not Sunday.
Motion was made to quash the complaint and discharge the prisoner, for the reason that no offense was charged, in that the complaint did not set forth that the said John Robbins was not a druggist, which motion was overruled. This ruling constitutes the error complained of.
The statute which Robbins was charged with violating reads as follows:
“ All saloons, restaurants, bars, in taverns or elsewhere, and all other places where any of the liquors mentioned in sections one and two of this act are or may be sold, or kept for sale, either at wholesale or retail, shall be closed on * * * * each week-day night from and after the hour of nine o’clock until seven o’clock of the morning of the succeeding day.”
Sections 1 and 2 of the act describe the kind of liquors that it shall not be lawful to sell without complying with the law, and prohibit all persons except druggists from selling, *132etc., without first complying with the provisions of the statute. Sales by druggists are regulated by another section. These two sections, including the exception in the enacting clause, relate to persons; but section 5, above quoted, relates to places, and is not subject to any exception. It does not include drug-stores, where liquors are merely dispensed as medicine by druggists.
It is not necessary, in a complaint against a person for keeping a saloon open contrary to the statute to state that such person is not a druggist. The name in such case distinguishes the place, and it is a violation of the law to keep a saloon open on week-days after 9 o’clock, whether any liquor is sold therein or not.
The conviction must be affirmed, and the circuit court is advised to proceed to judgment.
Sherwood, C. J., Morse and Long, JJ., concurred. Campbell, J., did not sit.